Citation Nr: 0408621	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-05 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a hand disability as 
a chronic disability resulting from an undiagnosed illness.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for joint pain as a 
chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for fibromyalgia as a 
chronic disability resulting from an undiagnosed illness.

4.  Entitlement to service connection for a shoulder 
disability.

5.  Entitlement to service connection for a neck disability.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1981 and from September 1990 to July 1991.  The veteran's 
second period of active duty included service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which reopened the veteran's claims of 
entitlement to service connection for a hand disability and 
joint pain as chronic disabilities resulting from an 
undiagnosed illness and denied entitlement to service 
connection for joint pain, a hand disability, and 
fibromyalgia as chronic disabilities resulting from an 
undiagnosed illness.  The RO readjudicated the September 2000 
rating decision that had denied entitlement to service 
connection for shoulder and neck disabilities on the basis 
that the claims were not well grounded.  The RO found that, 
even when applying the Veterans Claims Assistance Act of 
2000, that the veteran was not entitled to service connection 
for shoulder and neck disabilities.  

As noted above, in August 2002, the RO determined that new 
and material evidence had been submitted to reopen the claims 
for service connection for a hand disability and joint pain 
as due to an undiagnosed illness.  The RO adjudicated the 
issue of entitlement to service connection for a hand 
disability and joint pain.  Even though the RO reopened these 
claims for service connection, the Board still must initially 
determine whether new and material evidence has been 
submitted regardless of the RO's actions.  Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  The Board must address the question of 
new and material evidence in the first instance because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical 
analysis to claims previously and finally denied, whether by 
the Board or the RO).  Only where the Board concludes that 
new and material evidence has been received does it have 
jurisdiction to consider the merits of the claim.  Barnett; 
Hickson v. West, 11 Vet. App. 374, 377 (1998).  Thus, the 
Board will first determine whether new and material evidence 
has been submitted.  If new and material evidence has been 
received, the Board will reopen the claim and consider 
entitlement to service connection for a hand disability and 
joint pain as due to an undiagnosed illness on the merits.

In October 2003, the veteran testified before the undersigned 
at a hearing at the RO.  A transcript of that hearing has 
been associated with the veteran's VA claims folder.

The issues of entitlement to service connection for a hand 
disability, joint pain, and fibromyalgia as chronic 
disabilities resulting from an undiagnosed illness and 
entitlement to service connection for shoulder and neck 
disabilities are addressed in the remand that follows this 
decision.  For the reasons explained below, these issues are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  Consistent with the instructions below, 
VA will notify you of the further action that is required on 
your part.




FINDINGS OF FACT

1.  In a December 1997 rating decision, the RO denied 
entitlement to service connection for a hand disability and 
joint pain as chronic disabilities resulting from an 
undiagnosed illness.  The veteran was provided notice of the 
denial at his last address of record and did not thereafter 
appeal.

2.  In a September 2000 rating decision, the RO denied the 
veteran's application to reopen a claim of entitlement to 
service connection for joint pains as a chronic disability 
resulting from an undiagnosed illness.  The veteran was 
provided notice of the denial at his last address of record 
and did not thereafter appeal.

3.  The evidence received since the December 1997 and 
September 2000 rating decisions is new, it bears directly and 
substantially upon the specific matters under consideration, 
and it is so significant that it must be considered to decide 
fairly the merits of the veteran's claims of entitlement to 
service connection for a hand disability and joint pain as 
chronic disabilities resulting from an undiagnosed illness.


CONCLUSION OF LAW

Evidence added to the record since the December 1997 and 
September 2000 rating decisions is new and material; thus, 
the claims of entitlement to service connection for a hand 
disability and joint pain as chronic disabilities resulting 
from an undiagnosed illness are reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2001); 
38 C.F.R. § 20.1103 (2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issues presently before the Board arose from a 
claim received at the RO in October 2000.  The regulatory 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), New and material evidence, 
which became effective August 29, 2001.  

Nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's decision to reopen the 
claims, further assistance is unnecessary to aid the veteran 
in substantiating his claims.  

Pertinent Law and Regulations

New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2003). 

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed prior to August 29, 2001 (as in the present 
case), new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 



Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003). 

Under 38 U.S.C.A. § 1117(a)(1) (West 2002), compensation is 
warranted for a Persian Gulf veteran with a "qualifying 
chronic disability" that became manifest during service on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent during the presumptive period prescribed by the 
Secretary.  The Board notes that the period within which such 
disabilities must become manifest to a compensable degree in 
order for entitlement to compensation to be established is 
December 31, 2006.  38 C.F.R. § 3.317a(1)(i) (2003). 

The term qualifying chronic disability means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): an undiagnosed illness, 
a medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or any diagnosed illness that the Secretary determines in 
regulations prescribed that warrants a presumption of service 
connection.  38 U.S.C.A. § 1117(a)(2).  

Medically unexplained chronic multisymptom illness is defined 
as a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2).  

Signs or symptoms which may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness include 
the following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 U.S.C.A. § 1117(g).

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).



Analysis

The veteran argues that he suffers from a hand disability and 
joint pain as manifestations of an undiagnosed illness caused 
by his active military duty in the Southwest Asia Theater of 
operations during the Persian Gulf War.  It is also requested 
that the veteran be afforded the benefit of the doubt. 

In a rating decision dated in December 1997, the RO denied 
the claims for service connection for a hand disability and 
joint pain as due to an undiagnosed illness on the basis that 
the veteran did not submit evidence showing objective 
indications of a chronic disability manifested by joint pain.  
In a rating decision dated in September 2000, the RO 
determined that new and material evidence had not been 
received to reopen the claim for service connection for joint 
pain as due to an undiagnosed illness on the basis that the 
veteran did not submit evidence showing objective indications 
of a chronic disability manifested by joint pain.  The 
veteran was notified of these decisions and did not appeal.  
They became final.  38 U.S.C.A. § 7105.   

Therefore, in order to reopen these claims, new and material 
evidence must be submitted. 38 U.S.C.A. § 5018; 38 C.F.R. § 
3.156. 

The Board has reviewed the additional evidence associated 
with the claims folder since the December 1997 and September 
2000 rating decisions.  Evidence submitted since those rating 
decisions include VA treatment records from the Birmingham VA 
medical center dated in December 2001; the Columbia VA 
medical clinic dated in July 2000, January 2001, March 2001, 
and November 2001; and the Tuskegee VA medical center dated 
in July 2000 and August 2000.  This medical evidence shows 
that the veteran had complaints, diagnoses, and treatment for 
multiple joint pains, including pain in the hands, back, 
hips, knees, and feet.  This medical evidence shows diagnoses 
of arthralgia, arthritis of several joints, and fibromyalgia.  
This evidence, the credibility of which must be presumed, 
provides, that the veteran sought treatment for joint pain 
and a hand symptomatology following his return from the 
Persian Gulf.  

The Board finds that the additional medical evidence is both 
new and material as defined by regulation as to both the 
claim of entitlement to service connection for a hand 
disability and joint pains.  38 C.F.R. § 3.156(a).  This 
evidence regarding post-service complaints, diagnoses, and 
treatment for a hand disability and joint pains was not 
previously of record, and is neither duplicative nor 
cumulative.  This evidence bears directly and substantially 
upon the issues at hand, and is so significant that it must 
be considered in order to decide fairly the merits of the 
claims for service connection for a hand disability and joint 
pains.  As noted above, these claims were previously denied 
because the veteran did not submit evidence of objective 
indications of a chronic disability manifested by hand and 
joint pain.  

Having determined that new and material evidence has been 
added to the record, the veteran's claims of service 
connection for a hand disability and joint pains as chronic 
disabilities resulting from an undiagnosed illness are 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The issues of entitlement to service connection for a hand 
disability and joint pains as chronic disabilities resulting 
from an undiagnosed illness are addressed in the remand 
portion of this decision.  

ORDER

New and material evidence has been received to reopen the 
claim for service connection for a hand disability as a 
chronic disability resulting from an undiagnosed illness, and 
the claim is granted to that extent.     

New and material evidence has been submitted to reopen the 
claim for service connection for joint pains as a chronic 
disability resulting from an undiagnosed illness, and the 
claim is granted to that extent.     




REMAND

VCAA requires that VA provide a medical examination, or 
obtain a medical opinion, when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

As to entitlement to service connection for shoulder and neck 
disabilities, the Board notes that a June 1991 service 
medical record indicates that the veteran reported he was in 
a motor vehicle accident.  VA examination in April 2002 
reflects a diagnosis of bilateral bicipital tendonitis of the 
shoulders.  X-ray examination revealed degenerative disc 
disease at C5-C6 and C6-C7.  The VA examination report did 
not contain medical opinion evidence addressing the origin 
and etiology of the diagnosed disabilities.  A medical 
opinion as to the etiology of the neck and shoulder 
disabilities is necessary to aid the Board in making a 
decision on these issues.  Therefore, on remand, the veteran 
should be afforded another examination to obtain this needed 
medical opinion evidence.   

As to entitlement to service connection for a hand 
disability, joint pain, and fibromyalgia as chronic 
disabilities resulting from an undiagnosed illness, the Board 
notes that post-service service VA treatment records show the 
veteran sought medical treatment for hand, back, hip, knee, 
and feet pain.  The VA treatment records reflect diagnoses of 
arthralgia and fibromyalgia.  However, an April 2002 VA 
examination report indicates that the fibromyalgia was not 
found upon examination.  The examination report also reflects 
a diagnosis of history of arthralgia of multiple joints with 
no objective clinical evidence of inflammation or 
deformities.  The Board notes that medical evidence dated 
subsequent to the April 2002 VA examination shows that the 
veteran was treated for fibromyalgia and joint pain.  The 
Board finds that another VA examination is necessary to 
determine whether the veteran currently has fibromyalgia and 
objective indications of a chronic disability manifested by 
joint pain as due to an undiagnosed illness.  

Lastly, the Board notes that the duty to assist includes 
obtaining relevant records (including private records) that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain, and that whenever the 
Secretary, after making such reasonable efforts, is unable to 
obtain all of the relevant records sought, the Secretary 
shall notify the claimant that the Secretary is unable to 
obtain records with respect to the claim.  38 U.S.C. 
§ 5103A(b)(1), (2).

With the above duty in mind, the Board notes that a review of 
the record on appeal shows no service medical records from 
the veteran's second period of military service, except for a 
single June 1991 chronological record of medical care and the 
June 1991 separation examination.  The Board finds that 
another search should be made for the service medical 
records. 

The Board also notes that the veteran reported that he 
received treatment from the following VA medical facilities 
in Birmingham, Columbia, Tuskegee, and Decatur.  Review of 
the record on appeal does not show any records from the 
Decatur VA medical center, except for the April 2002 VA 
examination reports.  VA treatment records from Birmingham 
dated from December 2001 to August 2003 are associated with 
the claims file.  VA treatment records dated from August 2003 
have not been obtained.  VA treatment records from Tuskegee 
dated from July 1991 to April 2002 are associated with the 
claims file.  VA treatment records dated from April 2002 have 
not been obtained.  VA treatment records from Columbia dated 
from July 2000 to December 2001 are associated with the 
claims file.  VA treatment records dated from December 2001 
have not been obtained.  These records could be relevant to 
his claim.  

Similarly, while the record shows the veteran was 
incarcerated at the Cowta County jail in 2002, treatment 
records from that facility do not appears in the claims file.  
Therefore, on remand, the RO should obtain and associate with 
the record all of the veteran's outstanding records from the 
above locations.  



Therefore, the appeal is REMANDED for the following:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request the veteran's service medical 
records from his second period of 
military service.

2.  The RO should contact the Cowta 
County jail and request copies of all of 
the veteran's medical records.

3.  The RO should make an attempt to 
obtain and associate with the claims 
folder the treatment records from the 
Decatur VA medical center; VA treatment 
records from Birmingham dated from August 
2003; VA treatment records from Tuskegee 
dated from April 2002; and VA treatment 
records from Columbia dated from December 
2001 showing treatment of fibromyalgia, 
joint pain, and neck and shoulder 
disabilities.  

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of the neck and 
shoulder disabilities.  The examiner 
should specify all current diagnoses.  
The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(probability of 50 percent or more) that 
any current neck disability, including 
the degenerative disc disease at C5-C6 
and C6-C7, and any shoulder disability, 
including the bilateral bicipital 
tendonitis of the shoulders, first 
manifested in service or are the result 
of a disease or injury in service.  
Attention is invited to the June 1991 
service medical record which notes that 
the veteran reported he was in a motor 
vehicle accident while he was in military 
service.  The examiner should provide a 
rationale for all conclusions reached.

5.  The RO should schedule the veteran 
for VA examination by an appropriate 
specialist to determine the nature and 
etiology of the joint pain and 
fibromyalgia.  The claims folder is to be 
made available to the examiner for review 
in conjunction with the examination.  All 
necessary testing should be conducted.  
The examiner should identify all 
disabilities of the joints and muscles.  
Based on a review of the claims folder 
and the results of the examinations, the 
examiner should answer to the following 
questions:

(a).  Does the veteran currently have 
fibromyalgia?  Are there objective 
indications of fibromyalgia?  If so, what 
is the date of onset?  

(b).  If there is no diagnosis of 
fibromyalgia, what is the underlying 
pathology or etiology of the muscle pain?  
Are there objective indications of muscle 
pain?  Can the symptoms of muscle pain be 
associated with a known clinical 
diagnosis?  Specify whether the veteran 
has objective indications of a chronic 
disability manifested by muscle pain that 
have existed for 6 months or more, or 
exhibited intermittent episodes of 
improvement and worsening over a 6-month 
period.

(c).  Are there objective indications of 
joint pain?  If so, specify which joints 
are affected.  Can the joint pain be 
associated with a known clinical 
diagnosis?  Specify whether the veteran 
has objective indications of a chronic 
disability manifested by joint pain that 
have either existed for 6 months or more, 
or exhibited intermittent episodes of 
improvement and worsening over a 6-month 
period.

(d).  If the veteran has a known clinical 
diagnosis of a joint disability, provide 
the diagnosis, specify the date of onset, 
and indicate whether it is at least as 
likely as not (probability of 50 percent 
or more) that the disability had its 
onset during service, or is medially 
related to the veteran's period of 
service.  Attention is invited to the 
June 1991 service medical record which 
notes that the veteran reported he was in 
a motor vehicle accident while he was in 
military service.

(e).  Does the veteran have a current 
disability of either hand?  Can the hand 
pain be associated with a known clinical 
diagnosis? 

(f).  If the hand pain can be associated 
with a known clinical diagnosis, provide 
the diagnosis and specify whether it is 
at least as likely as not (probability of 
50 percent or more) that the hand 
disability had its onset during service 
or whether the hand disability is 
medically related to service.  Attention 
is invited to the June 1991 service 
medical record which notes that the 
veteran reported he was in a motor 
vehicle accident while he was in military 
service.  

The examiner should provide a rationale 
for all conclusions reached.

6.  Thereafter, the RO should 
readjudicate the issues on appeal.  
Regarding the issues of entitlement to 
service connection for a hand disability, 
joint pain, and fibromyalgia as chronic 
disabilities resulting from an 
undiagnosed illness, consideration should 
be given to direct service incurrence as 
well as the provisions of 38 C.F.R. 
§ 3.317.  If all the desired benefits are 
not granted, a supplemental statement of 
the case should be furnished to the 
veteran and his representative.  The case 
should then be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. L. Krasinski
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



